DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward (US 2010/0060228) in view of Chen et al. (US 2008/0188173) and Suwa et al. (US 2015/0219109).

Regarding claim 1,
Woodward discloses (Fig. 2):
A motor controller (Fig. 2, 10) configured to be coupled to a motor (16) that is coupled to a backward-curved fan (fan not shown, ¶0046, ¶0053, can accommodate any kind of fan having an inlet, an outlet, and a fluid flow path, ¶0021-¶0024), said motor controller (10) comprising a processor (not shown, ¶0052) coupled to a memory (not shown, ¶0067), said motor controller (10) is configured to:
store a schedule for a restriction detection mode in said memory (¶0068, Fig. 7, table, ¶0109, can store various parameters)
operate, in accordance with the schedule (¶0109) , the motor in a first operating mode (Fig. 12, 1202) in which the motor (16) rotates the backward-curved fan at a first speed (¶0079) in a first direction ( 1202) that causes a fluid to move from an inlet of a fluid flow path to an outlet of the fluid flow path (forward direction, ¶0079), and said motor controller is further configured to:
operate the motor in a restriction detection mode (starts when motor is rotating in first direction, Fig. 13, 1302) in which the motor rotates the backward-curved fan in a second direction (1312) that is opposite the first direction (¶0080);
determine a torque (1314) associated with the motor while the motor is rotating the backward-curved fan in the second direction (1314, ¶0080);
determine that the torque is not within a predefined threshold range (1318); and
determine that a restriction exists in the fluid flow path (fan spinning in the wrong direction, or other error) in response to determining that the torque is not within the predefined threshold range (NO, off branch from 1318, ¶0080),

They do not explicitly disclose:
the schedule defining times when the motor is to be operated in the restriction detection mode 
wherein the restriction is in a filter  disposed in the fluid flow path.

However, Suwa teaches (Fig. 5):
the schedule defining times when the motor is to be operated in the restriction detection mode (Fig. 5, steps SD1-SD8, operates when fan motor is turned on, ¶0060-¶0070);

Chen teaches (Fig. 1):
wherein the restriction is in a filter  (Fig. 1,1 6f, ¶0086) disposed in the fluid flow path (HVAC system, fan 13a and filter 16f, ¶0086).

Regarding claim 1, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to take the HVAC blower from Woodward that can measure a torque load of a motor and determine how to run a fan and if a torque load is within an acceptable range (¶0080) and utilize the airflow detection system form Chen in order to sense any airflow restrictions in a filter in an HVAC system as taught by Chen (¶0054). This would enable the system to detect restrictions in the filter and notify the user if it needs to be changed which increases reliability.
It would have been further obvious to schedule this system to operate every time a fan is turned on or off as taught by Suwa in order to increase lifetime reliability as taught by Suwa (¶0060-¶0070).  This would increase reliability and lower costs of the overall system.

Regarding claim 2,
Woodward discloses (Fig. 13):
further configured to operate the motor at the first speed (Fig. 13, 1316) in the restriction detection mode (¶0080, can sense and command speed).

Regarding claim 3,
Woodward discloses (Fig. 2):
wherein said motor controller (Fig. 2, 10) is coupled to a user interface component (Fig. 13, element 1318, Fig. 14, 60, 62, ¶0085), said motor controller is further configured to transmit, to the user interface component, an indication that a restriction in the fluid flow path has been detected (¶0080, when error is detected, ¶0085).

Regarding claim 4,
Woodward discloses (Fig. 14):
wherein said motor controller (Fig. 14, 10) is coupled to a user interface component (60, 62), said motor controller (10) is further configured to:
receive a signal from the user interface component (60, 62, ¶0083-¶0085) to activate the restriction detection mode (Fig. 13); and
operate the motor in the restriction detection mode (Fig. 13) in response to receiving the signal (user interface can command torque along with commanding other settings such as speed, ¶0084-¶0085).

Regarding claim 5,
Woodward discloses (Fig. 13):
further configured to operate the motor in the restriction detection mode (Fig. 13) during an initialization phase of the motor controller (when motor is being installed by OEM, ¶0076-¶0080).

Regarding claim 6,
Woodward discloses (Fig. 14):
wherein said motor controller (Fig. 14, 10) is coupled to a user interface component (60, 62), said motor controller (10) is further configured to:
receive a signal from the user interface component (60, 62, ¶0083-¶0085) to deactivate the motor (when being powered off, for example, ¶0008);
operate the motor in the restriction detection mode (Fig. 13) in response to receiving the signal from the user interface component (60, 62, user interface can command torque along with commanding other settings such as speed, ¶0084-¶0085); and
deactivate the motor after operating the motor in the restriction detection mode (can turn motor off again, ¶0008, ¶0084-¶0085).

Regarding claim 9,
Woodward discloses (Fig. 2):
A method for determining a condition of a fluid flow path (fan system, Fig. 2), said method is implemented by a motor controller (10) that is configured to be coupled to a motor (16) that is coupled to a backward-curved fan (fan not shown, ¶0046, ¶0053, can accommodate any kind of fan having an inlet, an outlet, and a fluid flow path, ¶0021-¶0024), the motor controller (10) includes a processor (not shown, ¶0052) coupled to a memory (not shown, ¶0067), the motor controller (10) is configured to operate the motor in a first operating mode (Fig. 12, 1202) in which the motor (16) rotates the backward-curved fan at a first speed (¶0079) in a first direction ( 1202) that causes a fluid to move from an inlet of a fluid flow path to an outlet of the fluid flow path (forward direction, ¶0079), said method comprising:
storing a schedule for a restriction detection mode in the memory (¶0068, Fig. 7, table, ¶0109, can store various parameters),
operating, by the motor controller (10), in accordance with the schedule (¶0109),  the motor in the restriction detection mode (starts when motor is rotating in first direction, Fig. 13, 1302) in which the motor rotates the backward-curved fan in a second direction (1312) that is opposite the first direction (¶0080);
determining, by the motor controller (10), a torque (1314) associated with the motor while the motor is rotating the backward-curved fan in the second direction (1314, ¶0080);
determining, by the motor controller (10), that the torque is not within a predefined threshold range stored in said memory (1318); and
determining, by the motor controller (10), that a restriction exists in the fluid flow path (fan spinning in the wrong direction, or other error) in response to determining that the torque is not within the predefined threshold range (NO, off branch from 1318, ¶0080),

They do not explicitly disclose:
the schedule defining times when the motor is to be operated in the restriction detection mode;
wherein the restriction is in a filter disposed in the fluid flow path

However, Suwa teaches (Fig. 5):
the schedule defining times when the motor is to be operated in the restriction detection mode (Fig. 5, steps SD1-SD8, operates when fan motor is turned on, ¶0060-¶0070);

Chen teaches (Fig. 1):
wherein the restriction is in a filter  (Fig. 1,1 6f, ¶0086) disposed in the fluid flow path (HVAC system, fan 13a and filter 16f, ¶0086).

Regarding claim 9 it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to take the HVAC blower from Woodward that can measure a torque load of a motor and determine how to run a fan and if a torque load is within an acceptable range (¶0080) and utilize the airflow detection system form Chen in order to sense any airflow restrictions in a filter in an HVAC system as taught by Chen (¶0054). This would enable the system to detect restrictions in the filter and notify the user if it needs to be changed which increases reliability.
It would have been further obvious to schedule this system to operate every time a fan is turned on or off as taught by Suwa in order to increase lifetime reliability as taught by Suwa (¶0060-¶0070).  This would increase reliability and lower costs of the overall system.

Regarding claim 10,
Woodward discloses (Fig. 13):
further comprising operating the motor at the first speed (Fig. 13, 1316) in the restriction detection mode (¶0080, can sense and command speed).

Regarding claim 11,
Woodward discloses (Fig. 2):
wherein the motor controller (Fig. 2, 10) is coupled to a user interface component (Fig. 13, element 1318, Fig. 14, 60, 62, ¶0085), said method further comprising transmitting, transmit, to the user interface component, an indication that a restriction in the fluid flow path has been detected (¶0080, when error is detected, ¶0085).

Regarding claim 12,
Woodward discloses (Fig. 14):
wherein the motor controller (Fig. 14, 10) is coupled to a user interface component (60, 62), said method further comprising:
receiving a signal from the user interface component (60, 62, ¶0083-¶0085) to activate the restriction detection mode (Fig. 13); and
operating the motor in the restriction detection mode (Fig. 13) in response to receiving the signal (user interface can command torque along with commanding other settings such as speed, ¶0084-¶0085).

Regarding claim 13,
Woodward discloses (Fig. 13):
further comprising operating the motor in the restriction detection mode (Fig. 13) during an initialization phase of the motor controller (when motor is being installed by OEM, ¶0076-¶0080).

Regarding claim 14,
Woodward discloses (Fig. 13):
wherein the motor controller (Fig. 14, 10) is coupled to a user interface component (60, 62), said method further comprising:
receiving a signal from the user interface component (60, 62, ¶0083-¶0085) to deactivate the motor (when being powered off, for example, ¶0008);
operating the motor in the restriction detection mode (Fig. 13) in response to receiving the signal from the user interface component (60, 62, user interface can command torque along with commanding other settings such as speed, ¶0084-¶0085); and
deactivating the motor after operating the motor in the restriction detection mode (can turn motor off again, ¶0008, ¶0084-¶0085).

Regarding claim 15,
Woodward discloses (Fig. 13):
further comprising:
storing a schedule (torque tables for example, date could be another parameter) for the restriction detection mode (Fig. 13) in said memory (¶0109); and
operating the motor in the restriction detection mode (Fig. 13) in accordance with the schedule (¶0109).

Regarding claim 17,
Woodward discloses (Fig. 2):
A non-transitory computer-readable storage medium (not shown, ¶0067) having processor-executable instructions (not shown, ¶0052) stored thereon, wherein when executed by a motor controller (Fig. 2, 10) that is configured to be coupled to a motor (16) and is coupled to a backward-curved fan (fan not shown, ¶0046, ¶0053, can accommodate any kind of fan having an inlet, an outlet, and a fluid flow path, ¶0021-¶0024), wherein the motor controller (10) includes a processor (not shown, ¶0052) coupled to a memory (not shown, ¶0067) and is configured to operate the motor in a first operating mode (Fig. 12, 1202) in which the motor (16) rotates the backward-curved fan at a first speed (¶0079) in a first direction ( 1202) that causes a fluid to move from an inlet of a fluid flow path to an outlet of the fluid flow path (forward direction, ¶0079), said instructions cause the motor controller (10) to:
store a schedule for a restriction detection mode in said memory (¶0068, Fig. 7, table, ¶0109, can store various parameters),
operate, in accordance with the schedule (¶0109), the motor in a restriction detection mode (starts when motor is rotating in first direction, Fig. 13, 1302) in which the motor rotates the backward-curved fan at a second speed (1312, 1316);
determine a torque associated with the motor while the motor is rotating the backward-curved fan at the second speed (1314);
determine that the torque is not within a predefined threshold range stored in the memory (1318); and
determine that a restriction exists in the fluid flow path in response to determining that the torque is not within the predefined threshold range (NO, off branch from 1318, ¶0080),\

They do not explicitly disclose:
the schedule defining times when the motor is to be operated in the restriction detection mode;
wherein the restriction is in a filter disposed in the fluid flow path

However, Suwa teaches (Fig. 5):
the schedule defining times when the motor is to be operated in the restriction detection mode (Fig. 5, steps SD1-SD8, operates when fan motor is turned on, ¶0060-¶0070);

Chen teaches (Fig. 1):
wherein the restriction is in a filter  (Fig. 1,1 6f, ¶0086) disposed in the fluid flow path (HVAC system, fan 13a and filter 16f, ¶0086).

Regarding claim 17, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to take the HVAC blower from Woodward that can measure a torque load of a motor and determine how to run a fan and if a torque load is within an acceptable range (¶0080) and utilize the airflow detection system form Chen in order to sense any airflow restrictions in a filter in an HVAC system as taught by Chen (¶0054). This would enable the system to detect restrictions in the filter and notify the user if it needs to be changed which increases reliability.
It would have been further obvious to schedule this system to operate every time a fan is turned on or off as taught by Suwa in order to increase lifetime reliability as taught by Suwa (¶0060-¶0070).  This would increase reliability and lower costs of the overall system.

Regarding claim 18,
Woodward discloses (Fig. 13):
wherein said instructions additionally cause the motor controller to operate the motor in a second direction (Fig. 13, 1312) that is opposite the first direction (1302) in the restriction detection mode (Fig. 13, ¶0080).

Regarding claim 19,
Woodward discloses (Fig. 14):
wherein the motor controller (Fig. 14, 10) is coupled to a user interface component (60, 62), said instructions additionally cause the motor controller (10) to transmit, to the user interface component (60, 62), an indication that a restriction in the fluid flow path has been detected (¶0080, when error is detected, ¶0085).

Regarding claim 20,
Woodward discloses (Fig. 2):
motor controller (Fig. 2, 10) is coupled to a user interface component (Fig. 13, element 1318, Fig. 14, 60, 62, ¶0085), and said instructions additionally cause the motor controller to:
receive a signal from the user interface component (60, 62, ¶0083-¶0085) to activate the restriction detection mode (60, 62, user interface can command torque along with commanding other settings such as speed, ¶0084-¶0085); and
operate the motor in the restriction detection mode (Fig. 13) in response to receiving the signal (from 60, 62, user interface can command torque along with commanding other settings such as speed, ¶0084-¶0085).

Claim(s) 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward (US 2010/0060228), Chen et al. (US 2008/0188173), and Suwa et al. (US 2015/0219109), and in further view of Jeung et al. (US 2010/0256821).

Regarding claim 8,
Woodward discloses (Fig. 13):
to operate the backward-curved fan (fan not shown, ¶0046, ¶0053, can accommodate any kind of fan having an inlet, an outlet, and a fluid flow path, ¶0021-¶0024) in the second direction (1312)at the first speed (Fig. 13, 1316, ¶0080);

The do not disclose:
further configured to determine the torque by:
sensing a current that is used by the motor 
and multiply the current by a predefined conversion factor.

However, Jeung teaches (Fig. 6A):
further configured to determine the torque (¶0080) by:
sensing a current (Fig. 6A, 670) that is used by the motor (610)
and multiply the current by a predefined conversion factor (¶0080).

Regarding claim 8, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to take the HVAC blower from Woodward that can measure a torque load of a motor and determine how to run a fan and if a torque load is within an acceptable range (¶0080) and utilize the airflow detection system form Chen in order to sense any airflow restrictions in a filter in an HVAC system as taught by Chen (¶0054). This would enable the system to detect restrictions in the filter and notify the user if it needs to be changed which increases reliability.
It would have been further obvious to schedule this system to operate every time a fan is turned on or off as taught by Suwa in order to increase lifetime reliability as taught by Suwa (¶0060-¶0070).  This would increase reliability and lower costs of the overall system.
It would be further obvious to add the current sensor from Jeung that determines the torque based on the motor current sensed (¶0080), this would lower the costs of the system and improve reliability.

Regarding claim 16,
Woodward discloses (Fig. 13):
o operate the backward-curved fan (fan not shown, ¶0046, ¶0053, can accommodate any kind of fan having an inlet, an outlet, and a fluid flow path, ¶0021-¶0024) in the second direction (1312)at the first speed (Fig. 13, 1316, ¶0080);

The do not disclose:
further comprising determining the torque by:
sensing a current that is used by the motor 
and
multiply the current by a predefined conversion factor.
However, Jeung teaches (Fig. 6A):
further comprising determining the torque (¶0080) by:
sensing a current (Fig. 6A, 670) that is used by the motor (610)
and
multiply the current by a predefined conversion factor (¶0080).

Regarding claim 16, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to take the HVAC blower from Woodward that can measure a torque load of a motor and determine how to run a fan and if a torque load is within an acceptable range (¶0080) and utilize the airflow detection system form Chen in order to sense any airflow restrictions in a filter in an HVAC system as taught by Chen (¶0054). This would enable the system to detect restrictions in the filter and notify the user if it needs to be changed which increases reliability.
It would have been further obvious to schedule this system to operate every time a fan is turned on or off as taught by Suwa in order to increase lifetime reliability as taught by Suwa (¶0060-¶0070).  This would increase reliability and lower costs of the overall system.
It would be further obvious to add the current sensor from Jeung that determines the torque based on the motor current sensed (¶0080), this would lower the costs of the system and improve reliability.

Response to Arguments
Applicant's arguments filed 6/14/22 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments pertaining to claims 1-6, 9-15, and 17-20, applicant argues that the combination of Woodward and Chen does not teach or disclose storing a schedule for a restriction detection mode in a memory, however, the suwa reference included in the rejection above discloses using the motor driving technique to assess the status of the motor is performed every time the motor is turned on or off, as such, this reads upon the claim limitation of storing a schedule for a restriction detection mode in memory (¶0060-¶0070), as such, examiner believes this to disclose the elements of applicant’s invention and is maintaining the rejection of claims 1-6, and 8-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Solan et al. (US 2013/0334994) – methods for rotation detection

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846      


/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846